Exhibit 23.1 Enterprise CPAs, Ltd. Certified Public Accountants 209 West 23rd Street, Suite 2 Chicago, IL 60616 Telephone (312) 326-3412 To the Board of Directors Mega World Food Holding Company We hereby consent to the incorporation in this Registration Statement on Form S-1, of our audited report dated on December 8, 2010 for the balance sheets of Mega World Food Holding Company as of September 30, 2010, and the related statements of loss, shareholders’ equity, and statements of cash flows for the period June 24, 2010 (date of inception) through September 30, 2010. We also consent to the reference to our firm under the caption "Experts" in the Prospectus. /s/ Enterprise CPAs, Ltd. Enterprise CPAs, Ltd. Certified Public Accountants Chicago, IL March 24, 2011
